Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 23, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147860                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  THE SERVICE SOURCE, INC. and THE                                                                         David F. Viviano,
  SERVICE SOURCE FRANCHISE, LLC,                                                                                       Justices
            Plaintiffs-Appellees,
  v                                                                  SC: 147860
                                                                     COA: 301013
                                                                     Lenawee CC: 09-003258-CK
  DHL EXPRESS (USA), INC.,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 11, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the two agreements at issue are
  requirements contracts, and if so, whether that affects the issue of the defendant’s alleged
  breach of contract; (2) whether summary disposition was appropriately granted to the
  plaintiffs on the issue of liability; and (3) assuming that the defendant is liable for breach
  of contract, the period for which the defendant is responsible for plaintiffs’ lost profits.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 23, 2014
           h0520
                                                                                Clerk